Case 1-16-cr-00136-CM-5          Document 158         Filed in NYSD on 01/07/2020            Page 1 of 2

                                        GOTLIB LAW

 January 7, 2020

 Via ECF

 The Honorable Colleen McMahon
 Chief United States District Judge
 Southern District of New York
 500 Pearl Street
 New York, New York 10007

                   Re:   United States v. Gonzalo Enrique Botero Saenz, 16 Cr. 136 (CM)

 Dear Chief Judge McMahon:

 I represent Gonzalo Enrique Botero Saenz in the above-referenced matter. I write to respectfully
 request that the Court conduct Mr. Botero Saenz' s plea hearing and sentencing hea11ing on the
 same date, or alternatively, that the Court order Probation to issue an expedited Presentence
 Report that would be ready for a sentencing hearing on or around February 3, 2020. The
 government objects to conducting the plea and sentencing hearings on the same da~e but has no
 objection to an expedited PSR and a sentencing hearing on or around February 3, 2020.

 Mr. Botero Saenz is prepared to plead guilty to conspiring to distribute, and possess with intent
 to distribute, one hundred grams and more of mixtures and substances containing a detectable
 amount of heroin, in violation of Title 21 , United States Code, Sections 812, 841(a)(l),
 841 (b )(1 )(B), and 846. In the plea agreement the government states that it believes that Mr.
 Botero Saenz appears to satisfy the conditions set forth in Title 18, United States Code, Section
 3553(f) for relief from the statutory minimum sentence provision and that, absent new
 information, it will take the position at sentencing that the statutory mandatory minimum
 sentence does not apply. The undersigned intends to argue for a sentence ohime served at Mr.
 Botero Saenz' s sentencing hearing.

 As noted during the September 4, 2019 status conference, Mr. Botero Saenz spent two years
 incarcerated in Colombia pending his extradition to the United States for this mattlrr. See ECF
 No . 139 at 6-7. That time was not and will not be credited toward any other senterlce . As the
 Court may recall, Mr. Botero Saenz's presence was waived from the September 4, 2019 status
 conference due to medical issues. See id. at I. As noted during the conference, Mr. Botero
 Saenz is 75 years old and suffers from a myriad of serious medical conditions. See id. at 3-4.
 Since the conference many of his conditions have become worse and additional m~dical issues
 have manifested .

 After Mr. Botero Saenz completes serving his sentence in this matter he will be ddported to
 Colombia. He is eager for that to occur so he can return to his family and obtain treatment from
 his physicians.                                                                   r;: : ~J~
                                                                                           ,============i7
                                                                                    csbc SDNY
                                                                                    DOCUMENT _
                                             Gotlib Law, PlLC
                            225 Broadway I Suite 2815 I New York I NY I 10007       ELfX:Yfl{ONICALLY f.!LED
                         T 917 536 8171 I F 917 970 8158 I valerie@gotliblaw.com
                                                                                    DOC.#·: - - ~ -...:.;r_,..,..-·1,,,_,,-~ -
                                                                                    DATE FiLED:            1li?)io,·
Case 1-16-cr-00136-CM-5           Document 158         Filed in NYSD on 01/07/2020     I   Page 2 of 2

                                         GOTLIB LAW
 It is respectfully requested that the Court conduct Mr. Botero Saenz's plea hearing and
 sentencing hearing on the same date, preferably on or around February 3, 2020, or allternatively,
 that the Court order Probation to issue an expedited Presentence Report that would ~e ready for a
 sentencing hearing on or around February 3, 2020.

 In addition, I respectfully request, with the consent of the government, that the statu~ conference
 currently scheduled for January 9, 2020, be canceled and that the Court exclude time under the
 Speedy Trial Act until the date of Mr. Botero Saenz's sentencing as such an exclusion would be
 in the interests of justice.

 Thank you for your consideration.

 Respectfully submitted,

        Isl

 Valerie A. Gotlib



 cc:    all counsel of record (via ECF)




                                               Gotlib Law, PlLC
                              225 Broadway I Suite 2815 I New York I NY I 10007
                           T 917 536 8171 I F 917 970 8158 I valerie@gotliblaw.com
